Title: To James Madison from William Kirkpatrick, 29 June 1802
From: Kirkpatrick, William
To: Madison, James


					
						Sir.
						Malaga 29 June 1802.
					
					I had last the Honor of addressing you on the 10 Ulto. as ⅌ inclosed Copy, and Come now to 

wait on you with a Return of our Shipping that have arrived here, since the beginning of January last, to 

this date, for your Information, and Government.
					I do not hear any particular News from our Frigates aloft, or that the Swedish Admiral has yet 

Come to Terms of Accommodation with the Bashaw of Tripoly.  Commodore Morris had by last advices 

proceeded from Gibraltar, to Tangier, on some Business of Consequence, Which you must Already be 

acquainted with,  I sincerely Wish He may succeed in Arranging matters in a Satisfactory manner and 

prevent a rupture With the Emperor of Morocco.
					There has been for some time past, a coolness between this Government, and the Regency of 

Tunis, in Consequence of which the Captains of Spanish Vessels are ordered to proceed with Caution in 

their Voyages up the Mediterranean.  Whether it will in the End break out, into an open Rupture, or not is 

very Uncertain.  However I am informed some Spanish Frigates are now fitting out with an Intention to 

cruise on the Coast of Barbary, and be prepared to Act, in Case of the Worst.
					I inclose you the following Papers,
					No. 229  Register of the Brig Two Friends, John Magrath Master,
					No. 93  Mediterranean Pass of do. do
					and Sea Letter or Passport of said Vessel, which was stranded on the Coast near this Port, towards the 

end of December last, and very little of the Cargo saved. On winding up this Business it appeared, 

that instead of John Magrath owning both Ship, and Cargo, they belonged to a Spanish Merchant in 

Cadiz, of Which I think it proper to give you advice.  I further transmit to you, the Register of Ship Astrea 

of Newyork No. 512, Sea Letter, and Mediterranean Pass No. 148 which I retired in Consequence of 

that Vessel having been here disposed of, by the Owner who Came on board of Her.
					Nothing else offering worthy of your Attention I beg leave to Assure you of the Respect and 

Regard with Which I am Sir Your most obedt he. St.
					
						Willm. Kirkpatrick
					
					
						P.S. Mr. John Watkins Mate of the Ship Two Friends John Magrath Master, was lost in attempting to 

get on shore.  It appeared by some Papers in his Pocket Book Which was saved, that He was a native of 

Bristol in England, and had Relations there. In consequence of Which I wrote to enquire whether He was 

married or had any near Relation entitled to his Property, which Consists in $76 found in his Trunk and 

$50 due him for Wages, besides some Cloaths &ca. from his Trunk of Which an Inventory has been 

taken; As it is supposed by his Relations at Bristol, that He was married in New york I give you 

this Information, that the proper Representative may Come forward, and demand the Property so saved.
					
					Willm. Kirkpatrick
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
